Citation Nr: 1116025	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-03 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 30 percent for peripheral neuropathy of the left lower extremity, to include a rating in excess of 10 percent earlier than November 3, 2010.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, to include a rating in excess of 10 percent earlier than November 3, 2010. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1948 to July 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2005 and February 2011 rating decisions. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the course of his appeal, forward flexion in the Veteran's back was effectively shown to be limited to 30 degrees or less. 

2.  Ankylosis of the spine has not been shown.

3.  No medical or lay evidence has been presented asserting that the Veteran has been prescribed bed rest to treat incapacitating episodes of intervertebral disc syndrome.

4.  Prior to March 23, 2010, the Veteran's low back disability was productive of neurologic impairment of the right lower extremity that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve.

5.  Prior to March 23, 2010, the Veteran's low back disability was productive of neurologic impairment of the left lower extremity that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve.

6.  The medical evidence first showed moderately severe sciatic neurologic impairment of the right lower extremity on March 23, 2010.

7.  The medical evidence first showed moderately severe sciatic neurologic impairment of the left lower extremity on March 23, 2010.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for a 40 percent evaluation for low back disability have been met.  38 U.S.C.A. §§ 1155, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, (2010).

2.  Prior to March 23, 2010, the criteria for a separate 20 percent evaluation for moderate incomplete paralysis of the sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.012, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

3.  Prior to March 23, 2010, the criteria for a separate 20 percent evaluation for moderate left-sided incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

4.  Effective March 23, 2010, the criteria for a separate 40 percent evaluation for right-sided moderately severe incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 110, 5107 (West 2002); 38 C.F.R. §§ 3.012, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).

5.  Effective March 23, 2010, the for a separate 40 percent evaluation for left- sided moderately severe incomplete paralysis of the sciatic nerve have been met. 38 U.S.C.A. §§ 1155, 110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Back 

In June 2004, the Veteran filed a claim indicating that his low back disability had worsened and that the problem had spread from his back, causing numbness in his feet.  His low back disability is currently rated as 20 percent disabling.

Under the rating criteria, low back disability is to be evaluated under the general rating formula for rating diseases and injuries of the spine.  Intervertebral disc disease will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or, for localized tenderness not resulting in abnormal gait or abnormal contour; or for vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm and guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes set out after the diagnostic criteria, which provide the following.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the Formula for Rating intervertebral disc disease on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc disease that require bed rest as prescribed by a physician and treatment by a physician.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, the current diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. In this case, the Veteran is shown to have sciatic neuropathy secondary to his service-connected disability.  Paralysis of the sciatic nerve is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent.  Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, there is no evidence indicating that a physician has prescribed bed rest to treat any incapacitating episodes, and indeed the Veteran does not contend otherwise (as he has not alleged that any bed rest has actually been prescribed to treat his back).  For example, at the June 2010 VA examination, the examiner noted that there had been no incapacitating episodes of intervertebral disc syndrome.  As such, the Veteran would not meet the criteria for a compensable rating based on incapacitating episodes of intervertebral disc syndrome; and the Board therefore finds it is more favorable to the Veteran to evaluate his low back disability based on the discrete orthopedic and neurological manifestations.  

The Veteran was provided with a VA examination in August 2004.  The examiner indicated that he had normal spine curvature, and his posture and gait were normal.  The Veteran had forward flexion to 60 degrees with pain at 60 degrees.  After repetitive motion the Veteran's forward flexion decreased to 50 degrees, but still remained well above the 30 degree limit on forward flexion required for a rating in excess of 20 percent for a back disability.  The examiner indicated that the Veteran had severe decreased range of motion in his lumbosacral spine from flare-ups, repetitive motion (22 percent) and weakness (33 percent). 

In June 2009, the Veteran submitted a treatment record from a Dr. Brooks who estimated that the Veteran had 23-24 degrees of forward flexion.  The Veteran was diagnosed with chronic lumbar spinal stenosis with severe multilevel degenerative disc disease and marked rigidity.

In June 2010, the Veteran had another VA examination at which he reported back pain with extended periods of standing.  It was noted that there had been no bowel or bladder incontinence, and the Veteran did not report a history of either falls or unsteadiness.  There Veteran did report experiencing numbness, paresthesias, and leg/foot weakness; and he also reported a history of fatigue, decreased motion, stiffness, and weakness.  The Veteran reported severe flare-ups every couple weeks which would last hours at a time, and cause difficulty with ambulation.  The examiner noted that he had normal posture and gait.  He had abnormal spinal curvatures, and the examiner specifically found no spinal ankylosis.  Range of motion testing showed that he had forward flexion to 40 degrees.  The examiner noted pain on active notion, but found that repetitive motion did not additionally limit the range of motion.  The examiner diagnosed the Veteran with mild lumbar instability, mild to moderate degenerative disc disease.  His back disability was found to severely affect chores, shopping, and exercise and to moderately affect recreation, traveling, feeding, bathing, dressing and toileting.

The evidence shows that the Veteran has met the criteria for a 40 percent rating for his back disability as he showed limitation of forward flexion that was less than 30 degrees.  For example, Dr. Brooks noted that forward flexion was limited to 23-24 degrees in June 2009.  While it is true that the Veteran demonstrated forward flexion to 40 degrees at his VA examination in June 2010, the examiner acknowledged that motion was painful, and a higher disability evaluation may in some cases be warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In this case, the examiner acknowledged that the Veteran had pain on motion, but did not opine as to the extent that the pain restricted the motion in the Veteran's back.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Boards finds that the Veteran's low back disability is manifested by limitation of flexion to 30 degrees.  Thus, a 40 percent rating is warranted.

Peripheral neuropathy 

In July 2004, the Veteran submitted a claim an increased rating for his service connected lower back disability.  In his statements, the Veteran reports that he had been experiencing some numbness in his feet that had been related to his back disability by VA doctors.

The Veteran was subsequently granted 10 percent ratings for neurologic impairment of each lower extremity under 38 C.F.R. § 4.124, Diagnostic Code 8621.  The Veteran appealed the 10 percent ratings that were assigned and in November 2010, the Veteran's ratings were increased to 30 percent for each lower extremity.  Based on a careful review of the record, however, the Boards finds that the Veteran's bilateral sciatic neuropathy is more appropriately rated under Diagnostic Code 8520.  Butts; Pernorio.

The Veteran underwent a diskectomy in January 2002.

In April 2004, the Veteran was diagnosed with idiopathic neuropathy after complaining of numbness in both feet.  It was noted that the Veteran's sensations were intact to light touch.

In August 2004, the Veteran submitted a statement indicating that the numbness had begun in his feet approximately two years earlier when he noticed that the balls of his feet out to the tip of his toes would tingle.  The Veteran recalled a pinprick test being administered in which he was unable to feel anything.  The Veteran reported being issued a pair of inserts for his shoes that helped significantly, but only when he was wearing the shoes.  He stated that when he removed the shoes, his feet were so sore that he could hardly stand to walk.

In August 2004, the Veteran underwent a VA peripheral nerve examination.  It was noted that the Veteran had been experiencing pain in the bottom of his feet which was worse if he was barefoot.  The Veteran lost no function with the pain.  The Veteran had no weakness in his feet, no stiffness, no swelling, and no redness.  The Veteran did tire easily.  The Veteran had no symptoms at rest but did have some numbness that was intensified with walking.  The Veteran had no painful motion, no edema, no instability, no weakness, and no tenderness.  He was able to walk for approximately half an hour.  X-rays of the Veteran's feet showed some arthritis.  The Veteran failed to report for the scheduled EMG.  The examiner diagnosed the Veteran with peripheral neuropathy of the feet secondary to the degenerative joint disease of the spine putting pressure on the nerves. 

The Veteran also underwent a VA spinal examination in August 2004 at which he had normal deep tendon reflexes, no atrophy in his lower extremities, and sensory and motor testing was normal.  The examiner diagnosed the Veteran with radiculopathy in the right leg and peripheral neuropathy of the feet secondary to the Veteran's back surgery and degenerative joint disease.

In September 2004, the Veteran was seen by a VA podiatrist who diagnosed him with peripheral neuropathy most likely secondary to his back injury.  The Veteran had reported numbness and tingling to both feet.  

In March 2005, the Veteran indicated that he continued to have balance problems, and he continued to complain about the numbness in his feet which he reported caused him difficulty walking without his shoes on.  

In November 2004, it was noted in a VA treatment record that the Veteran continued to have a numb feeling in his feet, and he was unsteady at times.  The Veteran's pedal pulses were normal, and neuropathy was assessed. 

In January 2006, the Veteran presented for another pair of ambulator shoes.  He reported numbness and pins and needles sensation in both feet (mostly in the balls of his feet).  This was aggravated by walking barefoot.  In June 2006, the Veteran voiced the same complaints, and pedal pulses were found to be 1+ in both lower extremities.  He presented to podiatry in March 2008 requesting additional ambulator shoes, and voiced the same complaints as he had in January 2006.

In January 2009, the Veteran was treated for his peripheral neuropathy.  It was noted that the Veteran had pins and needles in his feet, and dieting and exercise were recommended.  

In June 2009, the Veteran submitted a treatment record from a Dr. Brooks.  The doctor indicated that the Veteran continued to have peripheral neuropathy and a lot of chronic numbness and tingling in his feet and legs, although he denied any bowel or bladder incontinence.

The Veteran was also treated by a Dr. Kesserwani in June 2009, who noted that the Veteran had been experiencing numbness in his feet for the past three years.  It was noted that the Veteran's balance had deteriorated, but he had not been falling.  The Veteran denied radicular symptoms.  He was able to control his bladder and bowel.  A nerve conduction study was ordered.

The nerve conduction study of the right leg showed absent sensory responses and absent motoric responses, which Dr. Kesserwani stated were consistent with a severe sensory motor polyneuropathy.  He added that due to the severity of it, he was unable to determine if it was axonal or demyelinating.  Additionally, a limited EMG showed severe chronic distal denervation that was consistent with polyneuropathy.

The nerve conduction study of the left leg showed absent sensory responses and absent motoric responses, which Dr. Kesserwani stated were consistent with a severe sensory motor polyneuropathy.  He added that due to the severity of it, he was unable to determine if it was axonal or demyelinating.  Additionally, a limited EMG showed severe chronic distal denervation that was consistent with polyneuropathy. 

In March 2010, Dr. Kesserwani treated the Veteran again.  The Veteran reported that the numbness in his feet was worse, and his weakness was worse.  Dr. Kesserwani indicated that the Veteran appeared relatively healthy, he had mild bilateral foot drop, and he had difficulty standing on his heels.  Reflex testing showed knee and ankle jerks to be 0.  Sensory testing showed reduced vibration up to the ankles.  Dr. Kesserwani indicated that the onset of foot drop and weakness was new.

Continued VA treatment was provided in May 2010 where it was again confirmed that the Veteran had neuropathy secondary to degenerative disc disease.

In June 2010, the Veteran underwent another VA examination at which motor testing was normal in both knees for flexion and extension and was normal at both ankles.  There was no atrophy and muscle tone was normal.  Sensory testing showed normal vibration, pinprick, and light touch in both lower extremities.  Reflex testing was normal at the knees and ankles on both sides.  

In November 2010, the Veteran underwent another VA examination.  It was noted that the Veteran had severe bilateral foot drop secondary to his degenerative disc disease.  The Veteran reported feeling wobbly with shaving, leaning over, and he was having difficulty perceiving a straight stance.  It was noted that the Veteran had fallen walking up steps in October 2010 after not being able to detect the movement of his feet up the steps.  Reflex testing was 1+ for knee jerk and 0 or absent for ankle jerk in both legs.  A sensory examination of the lower extremities showed absent vibration, absent pinprick, absent position sense and absent light touch.  Motor testing was normal at the knees but only 3/5 at the ankle.  There was no muscle atrophy.  The Veteran was diagnosed with severe chronic bilateral lower extremity foot drop secondary to his service connected lower back disability.  This caused decreased mobility and pain, and prevented him from driving long distances. 

The first issue is whether a rating in excess of 30 percent is warranted for the Veteran's neurologic impairment in either of his lower extremities.  The Veteran's rating for the neurologic impairment of each lower extremity was increased from 10 percent to 30 percent, and made effective November 3, 2010.  This increase was based upon the findings at a VA examination that show significant impairment on sensory, motor, and reflex testing in both the Veteran's lower extremities.

However, a review of treatment records shows that this examination was ordered based on a treatment record from March 2010 showing a worsening of neurologic symptoms.  Specifically, on March 23, 2010, the Veteran was treated by his private doctor who indicated that the Veteran's foot numbness and weakness had worsened at that time, and the Veteran was noted to have bilateral foot drop.  While the Veteran's foot drop was described as mild in this treatment record, foot drop is not a mild symptom, but rather indicates a significant neurologic impairment. 

Following this examination, the Veteran was provided with a VA neurologic examination in November 2010 which confirmed what was initially diagnosed by Dr. Kesserwani.  As such, the Board concludes that March 23, 2010 should serve as the effective date for the assignment of the separate 40 percent ratings under Diagnostic Code 8520 is warranted as this was the first time severe neurologic impairment was shown.  To this extent the Veteran's claim is granted.

Further, given the evidence showing moderate bilateral sciatic neuropathy prior to March 2010, and resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 20 percent rating were warranted for right-sided and left-sided sciatic neuropathy.  


II.  Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's low back disability.  The Board notes that the condition is productive of limitation of motion and of bilateral sciatic neuropathy, which is contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for extra-schedular consideration is not warranted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for neurologic impairment of his lower extremities was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

With regard to the Veteran's back claim, required notice was provided by a letter dated in July 2004, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records and private treatment records, and the Veteran submitted statements on his behalf.  The Veteran also testified at a hearing before the RO and was offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's back and leg disabilities since the most recent VA examinations; and the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disability under the applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 40 percent rating for the Veteran's low back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Effective March 23, 2010, a separate 40 percent rating for the neurological impairment of the Veteran's right lower extremity, subject to the laws and regulations governing the award of monetary benefits.  

Effective March 23, 2010, a separate 40 percent rating for the neurological impairment of the Veteran's left lower extremity, subject to the laws and regulations governing the award of monetary benefits.  

Prior to March 23, 2010, a separate 20 percent rating for the neurological impairment of the Veteran's right lower extremity, subject to the laws and regulations governing the award of monetary benefits.  

Prior to March 23, 2010, a separate 20 percent rating for the neurological impairment of the Veteran's left lower extremity, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


